Citation Nr: 0844414	
Decision Date: 12/23/08    Archive Date: 12/31/08

DOCKET NO.  05-04 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1968 to 
March 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDING OF FACT

The veteran does not have PTSD that has been linked to a 
corroborated in-service stressful experience.


CONCLUSION OF LAW

The veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but 
see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr 05, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure[] the error in the timing of 
notice").

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2003 and June 2007.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated 
the appellant's claims, any timing errors have been cured in 
the process of the previous remands and RO subsequent 
actions.  Id.)  Specifically regarding VA's duty to notify, 
the notifications to the veteran apprised him of what the 
evidence must show to establish entitlement to service 
connection, what evidence and/or information was already in 
the RO's possession, what additional evidence and/or 
information was needed from the veteran, what evidence VA was 
responsible for getting, and what information VA would assist 
in obtaining on the veteran's behalf.  The RO also provided a 
statement of the case (SOC) and two supplemental statements 
of the case (SSOCs) reporting the results of its review of 
the issue and the text of the relevant portions of the VA 
regulations.  The veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective 
date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), VA records, and provided an 
examination in furtherance of his claim.  The Board notes 
that letters to the veteran dated in August 2003 and again in 
June 2007, requested that the veteran provide additional 
information regarding his alleged stressful events, including 
dates, places and units of assignment.  The June 2007 letter 
requested that the veteran confirm the dates and locations of 
the helicopter missions he participated in, as well as his 
friend's unit of assignment, and any additional information 
about G.R., and asked that the veteran contact G.R. to obtain 
corroborating information.  To date, the veteran has not 
responded to either request for information to corroborate 
his stressor events.  In this regard, the Board notes that 
the duty to assist is not a one-way street; a veteran cannot 
passively wait for help where he may or should have 
information essential in obtaining evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Board therefore 
finds that VA has satisfied its duty to notify and its duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. PTSD

Service connection for PTSD specifically requires (1) medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
Where it is determined that the veteran was engaged in combat 
with the enemy and the claimed stressor is related to such 
combat, the veteran's lay testimony regarding the claimed 
stressor is accepted as conclusive as to its actual 
existence, absent clear and convincing evidence to the 
contrary and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service.  See 38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(f).  However, where VA determines that the 
veteran did not engage in combat with the enemy, the 
veteran's lay testimony, by itself, will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain evidence that corroborates the 
veteran's account as to the occurrence of the claimed 
stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), 
(f) (2008); Cohen v. Brown, 10 Vet. App. 128 (1997).  
Evidence denoting participation in combat can include award 
of decorations such as the Combat Action Ribbon, Combat 
Infantryman Badge (CIB), Purple Heart Medal, and decorations 
such as the Bronze Star Medal that have been awarded with a 
Combat "V" device.

In this case, the veteran's stressor(s) must be independently 
verified because the record does not document combat service.  
Specifically, personnel records show that the veteran 
received the Army Commendation Medal (without the "V" 
device which, if present, would signify combat), the National 
Defense Service Medal, the Republic of Vietnam Campaign Medal 
with 60 device, and the Vietnam Service Medal; however, none 
of these medals denote combat participation, and further, the 
veteran's military occupational specialty (MOS) was a 
helicopter repairman.  The veteran has described combat 
experiences, but no other evidence suggests or corroborates 
his having been in combat.

The veteran claims to be suffering from PTSD as a result of 
his service in Vietnam.  He contends that even though his MOS 
was a helicopter repairman, if he was needed on a helicopter 
mission, he was used as an air crewman.  The veteran has 
noted several different incidents which occurred while 
serving as a helicopter air crewman.  A few of these 
incidents include night helicopter missions which consisted 
of firing guns and throwing grenades, and daylight missions 
which entailed picking up wounded soldiers and gathering body 
parts.  The veteran also reported an incident where his 
helicopter was shot down and crashed in the mountains, (see 
February 2004 outpatient treatment report), and another 
incident where the veteran alleges that he was shot in the 
arm when enemy soldiers charged his crew while trying to 
board the helicopter.  The veteran stated that he grabbed the 
man who shot him and threw him into the Chinook chopper 
blades, and stated that the enemy soldier was chopped to 
pieces.  See February 2004 PTSD assessment.  Lastly, the 
veteran mentioned a fellow service member, G.R., who flew 
with him on various missions in Vietnam.  

Regarding establishing a specific stressor, and obtaining 
corroborating evidence that the stressor occurred, the Board 
notes that VA attempted to obtain additional information from 
the veteran on two separate occasions--in August 2003 and 
again in June 2007, to verify his stressor incident(s), but 
the veteran did not respond to either request.  Specifically, 
as mentioned above, in June 2007, the AMC sent the veteran a 
letter asking for a detailed description of each incident, 
what he witnessed, the dates of the incident, his location of 
assigned duty station at the time of the incident, and asked 
the veteran to confirm the dates and locations of the 
helicopter missions he participated in, as well as his 
friend's (G.R.) unit of assignment.  (Because the veteran had 
previously identified a fellow service member (G.R.) by name, 
in June 2007 the Board remanded the case to provide the 
veteran with an opportunity to augment his claim.)  The AMC 
indicated that they needed the veteran to provide G.R.'s last 
known address, hometown and state, and requested that the 
veteran make efforts to contact G.R. to obtain corroborating 
information.  To date, although the veteran has provided some 
information regarding his time spent in the military, he has 
not responded to requests to provide detailed information 
such as the time, place and date range of a stressful 
incident that would allow for effective research.  Therefore, 
no stressful event can be independently corroborated as 
required by VA regulations.

Further, although the Board notes that the evidence of record 
includes a January 2008 VA examination where the examiner 
opined that the veteran did in fact meet the criteria for a 
DSM-IV diagnosis of PTSD, his diagnosis was not based on a 
specific verified in-service stressor event.  Rather, the 
examiner diagnosed the veteran with PTSD noting that he 
experienced intrusive thoughts, bad dreams and nightmares 
involving events that took place in Vietnam, but again, he 
did not base his diagnosis on a specific in-service stressful 
event.  As discussed above, without more information from the 
veteran, a specific stressor regarding his time in Vietnam 
was not capable of verification.  As such, although the 
record contains a diagnosis of PTSD, the diagnosis is not 
based on a verified stressor.

In sum, the file does not contain evidence of a corroborated 
in-service incident.  Further, there is no probative medical 
evidence in the file otherwise linking the veteran's noted 
history of PTSD with military service.  As discussed above, 
obtaining a PTSD diagnosis is only part of the analysis.  
Without a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred, which is lacking in this instance, service 
connection for PTSD is not warranted.


ORDER

Service connection for post traumatic stress disorder (PTSD) 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


